internal_revenue_service number release date index number ------------------------------------ ---------------------------------------------------- ----------------------------------------------- ---------------------------------- ------------- ------------------------------ department of the treasury washington dc person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-125976-11 date date legend taxpayer ------------------------------------------------------------------------------------------------- ----------------------- fund llc ---------------------------------------------- --------------------- mineral ------ state ------------------- state ------------- state ------------ date -------------------------- date ---------------- date --------------------- date ---------------------- a b ---- ------------------ plr-125976-11 c d e f g h i k m n ------ ---- ------ ---- ------------ -- -- -------------- -------------- ----------- dear ----------------- this responds to the letter dated date and supplemental correspondence dated date submitted by your authorized representative on behalf of taxpayer taxpayer requests that the internal_revenue_service rule that gross_income realized by taxpayer from payments made under a surface use agreement for_the_use_of a surface estate in land constitutes rents_from_real_property for purposes of sec_856 and c a of the internal_revenue_code_of_1986 as amended the code facts taxpayer is a limited_liability_company incorporated in state that has elected to be taxed as a real_estate_investment_trust reit beginning with its first taxable_year which ended on date taxpayer owns an a percent limited_partnership_interest in fund a state limited_partnership fund owns the sole membership interest in llc a state limited_liability_company that for federal_income_tax purposes is disregarded as an entity separate from fund fund’s purpose is to engage in the business of investing in timber- producing real_property and certain rights and assets related to such real_property and in entities that own manage develop harvest and sell such properties plr-125976-11 llc owns the surface estate the surface estate in an area of timberlands located in state prior to date the mineral estate and surface estate with respect to the land together the property were held by a single_person subject_to certain mineral leases granted by a prior owner on date the owner of the property conveyed all of its right title and interest in all minerals on the property subject_to the existing mineral leases to another person mineral owner the deed effectuating the transfer acknowledged that the grantor’s rights to the surface and timber were subordinate and inferior to those of the mineral owner to the minerals after date an individual not related to taxpayer individual acquired the surface estate on date individual and a mining company that is the lessee under one of the mineral leases mining entered into a surface use agreement governing mining’s use of the surface of the property the sua taxpayer represents that none of fund llc or the taxpayer owns any interest in or is under common_control with any of mineral owner mining or any business controlled by individual llc acquired the surface estate from individual on date in exchange for dollar_figureb llc succeeded individual as the lessor under the sua in accordance with its terms neither taxpayer nor any affiliated entity acquired rights to the minerals under the surface estate in or since that transaction mining wished to enter into the sua to clarify and extend its rights to use the surface of the property under the laws of state and the terms of mining’s lease to which the rights of llc are subject mining is permitted to conduct its mining activities and to disturb the surface of the property without the consent of llc changes in the law of state however raised concerns that mining could be required to pay damages to the owner of the surface estate for the destruction of the surface of the property mining also wished to assure its rights to the surface upon expiration of its lease with mineral owner and with respect to additional areas on which it sought to lease minerals from mineral owner mineral owner has sufficient rights under its deed that it could confer the same broad rights to the surface as under the current lease without the consent of llc mining was able to secure such rights directly from individual however under the sua under the sua the lessor grants the lessee the full and unfettered right to any and all use of the surface of the property including the right to damage the surface through its mining activities in lieu of any damages the surface owner might claim the sua provides for payments from the lessee mining to the lessor now llc based on the amount and sales_price of the mineral removed or transported the payments specifically mining is required to pay an amount per ton of mineral mined and removed from the property equal to the greater of i dollar_figurec or ii d of the sales_price of such mineral and an amount per ton of mineral transported across but not mined from the property equal to the greater of i dollar_figuree or ii f of the sales_price of the mineral the sua provides for an advance minimum payment of dollar_figureg per year which is set off against the first dollar_figureg that would otherwise be payable under the per-ton payments plr-125976-11 the sua preserves to the lessor the right to remove timber from the property provided that the removal cannot interfere with the mining activities of lessee as lessee mining is not liable for any damage to the timber through the activities permitted under the under the sua if it provides the required advance notice to the lessor of timber that might be destroyed the original term of the sua is h years and is automatically renewable for i successive renewal periods of i years unless sooner terminated mining can terminate the sua if it determines that the mineral on or near the leased premises cannot be mined or transported at a profit and in certain other circumstances llc can terminate the sua if there is no mining on the property for a specified period for its first taxable_year llc received a total_payment under the sua of dollar_figurek taxpayer realized income in the amount of dollar_figurem by virtue of its partnership_interest in fund taxpayer’s other income for such year was interest_income in the amount of dollar_figuren that is permitted under sec_856 and meets the definition of qualified_temporary_investment_income under sec_856 law and analysis sec_856 provides that to qualify as a reit for any taxable_year under part ii of subchapter_m an entity must derive at least percent of its gross_income excluding gross_income from prohibited_transactions from the sources listed in sec_856 which includes rents_from_real_property and at least percent of its gross_income excluding gross_income from prohibited_transactions from sources listed in sec_856 which also includes rents_from_real_property sec_856 provides that subject_to the exclusions in sec_856 the term rents_from_real_property includes among other things rents from interests_in_real_property sec_1_856-4 of the income_tax regulations provides that subject_to the exceptions of sec_856 and sec_1_856-4 the term rents_from_real_property means generally the gross amounts received for_the_use_of or the right to use real_property of the real_estate_investment_trust under sec_1_856-3 the term real_property means land or improvements thereon such as buildings or other inherently permanent structures thereon it also includes interests_in_real_property local law definitions are not controlling for purposes of determining the meaning of the term real_property as used in sec_856 and the regulations thereunder sec_856 provides that the term interests_in_real_property includes fee ownership and co-ownership of land or improvements thereon leaseholds of land or improvements thereon options to acquire land or improvements thereon and options to acquire leaseholds of land or improvements thereon but does not include mineral oil or gas royalty interests sec_1_856-3 provides specifically that a retained plr-125976-11 economic_interest in coal_or_iron_ore with respect to which the special provisions of sec_631 apply is within the exclusion for mineral oil or gas royalty interests sec_856 provides that subject_to certain exceptions the term rents_from_real_property does not include any amount received or accrued directly or indirectly with respect to any real or personal_property if the determination of such amount depends in whole or in part on the income or profits derived by any person from such property except that any amount so received or accrued shall not be excluded from the term rents_from_real_property solely by reason of being based on a fixed percentage or percentages of receipts or sales sec_1_856-4 provides that an amount received or accrued as rent for the taxable_year which consists in whole or in part of one or more percentages of the lessee's receipts or sales in excess of determinable dollar amounts may qualify as rents_from_real_property if i the determinable amounts do not depend on the income or profits of the lessee and ii the percentages and determinable amounts are fixed at the time the lease is entered into and are not renegotiated during the term of the lease in a manner which has the effect of basing rent on income or profits it further provides that an amount will not qualify as rents_from_real_property if considering the lease and all the surrounding circumstances the arrangement does not conform with normal business practice but is in reality used as a means of basing the rent on income or profits sec_1_856-3 provides that a reit that is a partner in a partnership is deemed to own its proportionate share of each of the assets of the partnership and will be deemed to be entitled to the income of the partnership attributable to such share for purposes of sec_856 the interest of a partner in the partnership's assets is determined by reference to its capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership remains the same in the hands of the partners for all purposes of sec_856 the legislative_history underlying the tax treatment of reits indicates that the central concern behind the gross_income restrictions is that a reit's gross_income should largely be composed of passive_income for example h_r rep no 86th cong 2d sess pincite 1960_2_cb_819 pincite states o ne of the principal purposes of your committee in imposing restrictions on types of income of a qualifying real_estate_investment_trust is to be sure the bulk of its income is from passive_income sources and not from the active_conduct_of_a_trade_or_business sec_631 provides capital_gain or loss treatment for certain gains or losses from the disposal of coal_or_iron_ore mined in the united_states held for more than one year before such disposal by the owner thereof under any form of contract by virtue of which such owner retains an economic_interest in such coal_or_iron_ore sec_631 does not apply to income realized by any owner as a co-adventurer partner or principal plr-125976-11 in the mining of such coal_or_iron_ore and the word owner means any person who owns an economic_interest in coal_or_iron_ore in place including a sublessor sec_1_611-1 provides that an economic_interest is possessed in every case in which the taxpayer has acquired by investment any interest in mineral in place or standing timber and secures by any form of legal relationship income derived from the extraction of the mineral or severance of the timber to which he must look for a return of his capital a person who has no capital_investment in the mineral deposit or standing timber does not possess an economic_interest merely because through a contractual relation he possesses a mere economic or pecuniary advantage derived from production for example an agreement between the owner of an economic_interest and another entitling the latter to compensation_for extraction or cutting does not convey a depletable economic_interest see also 287_us_551 revrul_64_75 1964_1_cb_228 holds that where the owner of mineral- bearing real_property subject_to leases under which the minerals are extracted in exchange for payments that are determined primarily by reference to the amount of minerals mined the owner’s interests in the real properties are mineral royalty interests rather than real_estate_assets for purposes of sec_856 and revenues derived from its leases do not qualify as rents_from_real_property under sec_856 and the owner’s property interest was deemed a mineral oil or gas royalty interest because the receipts fell within the normal and ordinary meaning of the term ‘royalty ’ revrul_85_16 1985_1_cb_180 explains that a mineral royalty is generally a payment based on a fixed percentage of production or a share of net profits from production received by a person with a right to the minerals in place for permitting another to extract and take those minerals and payable only from the minerals produced or the proceeds derived from the disposition of those minerals consequently the ruling holds that a taxpayer’s mining tax_payments to the government of the province of ontario canada were not royalties for purposes of determining percentage_depletion deduction under sec_613 of the code even though such payments were referred to as royalties on some forms and were measured by reference to mining profits they were not treated as royalties because among other reasons the province of ontario retained no rights to any mineral mined or income therefrom and did not participate in any mining risks in 86_f3d_1526 9th cir the court found that the ordinary meaning of the term royalty is a payment made to the owner of property for permitting another to use the property and that t he payment is typically a percentage of profits or a specified sum per item sold the property is typically either an intangible_property right or a right relating to the development of natural_resources therefore the court found that it was the nature of the property the owner is permitting another to use that differentiates a royalty from rent the court based its plr-125976-11 conclusion on definitions of royalty in webster's ninth new collegiate dictionary share of the product or profit reserved by the grantor especially of an oil or mining lease and black’s law dictionary compensation_for the use of property usually copyrighted material or natural_resources share of product or profit reserved by owner for permitting another to use the property revrul_79_144 1979_1_cb_219 holds that payments received under a lease of surface rights even when measured by reference to coal mined from that area under a coal lease with a third party are not proceeds from the disposal of coal within the meaning of sec_631 but are instead ordinary_income received in return for the right to use the surface overlying such coal see also 329_f2d_393 6th cir 46_f3d_760 8th cir in 481_f2d_238 5th cir cert den 414_us_1092 a lease between surface owners as lessor and holders of certain mineral rights as lessee required lessee to pay lessor specified amounts for well locations and other uses of the surface in addition to compensation_for all actual damage caused to the surface the court concluded that payments for the surface rights were in the nature of rental income the payments constitute amounts received for_the_use_of or right to use the surface estate and are not based on the income or profits of mining the payments therefore constitute rents_from_real_property if llc’s interest in the surface estate is an interest_in_real_property the property is land and the surface estate is an ownership_interest in that land the surface estate therefore is an interest_in_real_property for purposes of sec_1_856-3 and real_property for purposes of sec_1_856-3 unless llc’s property interest is a mineral royalty interest described in sec_856 llc’s interest is not a retained economic_interest in coal_or_iron_ore with respect to which the special provisions of sec_631 apply which would be a mineral royalty interest under sec_1_856-3 see revrul_79_144 llc’s interest in the property is also not a royalty interest within the ordinary meaning of the term unlike the taxpayer in revrul_64_75 llc did not hold an interest in minerals and therefore did not transfer such an interest to a lessee and retain a royalty interest llc’s interest is only in land and periodic_payments for_the_use_of land are ordinarily treated as rent the fact that llc’s rights under local law are only to the surface of the property is not determinative of the nature of its property for purposes of sec_856 the facts here however do not suggest that llc has an economic_interest in the minerals that would cause its interest in the surface estate to be treated as a royalty interest mining has the right to terminate the sua without penalty llc has no right to or control_over any minerals on the property mining has the right to mine the property without the consent of llc llc’s receipts are measured by reference to the quantity and sales plr-125976-11 price of mineral mined but sec_856 expressly permits rents to be based on receipts or sales moreover the circumstances indicate that the surface estate and sua were not a means by which taxpayer could acquire an investment that was in form an interest_in_real_property but in substance a mineral royalty interest the payments under the sua were negotiated at arms length by unrelated parties prior to taxpayer’s investment the payments relate to the surface because what the lessor surrendered in exchange for the payments was the right to damages for destruction of the surface because llc is a disregarded_entity fund is the owner of the surface estate for federal_income_tax purposes taxpayer is deemed to own a percent of the surface estate and is deemed to be entitled to a percent of the payments the character of the property interest in the surface estate and the character of the payments remain the same in the hands of taxpayer for purposes of sec_856 conclusion based on the facts as represented by taxpayer we rule that the gross_income realized by taxpayer from the payments constitutes rents_from_real_property for purposes of sec_856 and sec_856 of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed on whether the taxpayer qualifies as a reit or the treatment of the payments for any purpose other than sec_856 and this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely jonathan d silver jonathan d silver assistant to the branch chief branch office of associate chief_counsel financial institutions products
